10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cr-03633-BTM Document1 Filed 09/13/19 PagelID.1 Page 1 of 2

 

19 SEP 13 P 3 3y

CLERK,

SOUTHE

    
  

3. OT COURT
* CALIFORMIA

UNITED STATES DISTRICI COURT
eh

 

ea it #
wy, t
SOUTHERN DISTRICT OF CRITFORNIA §
April 2018 Grand "49 0R36 B
UNITED STATES OF AMERICA, Case No. 33 TM
Plaintifé, INDIE CTMENT i
i ae
Vv Title 18, U.S.C., Sec. 922 (g)(1} -
. Felon in Possession of a Firearm
DENNIS WALLACE HAGGERTY, and Ammunition; Title 18,
, U.S.C., Sec. 924(d)} (1), and
Defendant. Title 28, U.S.C., Sec. 2461(c) -
Criminal Forfeiture

 

 

The grand jury charges:
Count 1

On or about May 23, 2019, within the Southern District of
California, defendant DENNIS WALLACE HAGGERTY, knowing he had previously
been convicted of a crime punishable by imprisonment for a term exceeding
one year, knowingly possessed a firearm that traveled in and affected
interstate commerce, to wit: a Hi-Point C9, 9mm semi-automatic pistol
bearing serial number P10025737; in violation of Title 18, United States
Code, Section 922 (gq) {1}.
//
/f
//

BUK:nlv:San Diego
9/12/19

 
10

11

12

13

14

15

16

1?

Le

19
20
21
22

23

 

28

 

 

Case 3:19-cr-03633-BTM Document1 Filed 09/13/19 PagelID.2 Page 2 of 2

Count 2
On or about May 23, 2019, within the Southern District of
California, defendant DENNIS HAGGERTY, knowing he had previously been

convicted of a crime punishable by imprisonment for a term exceeding one

}year, knowingly possessed ammunition that traveled in and affected

interstate commerce, to wit: approximately sixty-five rounds of
.223 cal. ammunition; in violation of Title 18, United States Code,
Section 922(g) {1).

FORFEITURE ALLEGATIONS

 

Upon conviction of the offense alleged in this Indictment,
defendant DENNIS HAGGERTY shail forfeit to the United States, pursuant
to Title 18, United States Code, Section 924(d); and Title 28, United
States Code, Section 2461(c), all firearms and ammunition involved in
the commission of the offense, including but not limited to ‘the
following: a Hi-Point C9, 9mm semi-automatic pistol bearing serial
number P10025737, approximately one round of 9mm ammunition, an AR-15
style firearm bearing no serial number, three high-capacity magazines,
and approximately sixty-five rounds of .223 cal. ammunition.

All pursuant to Title 18, United States Code, Section 924{d)(1), and
Title 28, United States Code, Section 2461(c}.
DATED: September 13, 2019.

A TRUE BILL:

Dilber

Foreperson

 

“Assistant U&. Attorney

 
